Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Janine L. Wright,
(OI File No. H-12-41063-9),
Petitioner,
v.

The Inspector General.
Docket No. C-13-327
Decision No. CR2872

Date: July 26, 2013

DECISION

Petitioner, Janine L. Wright, was a speech language pathologist, licensed in the State of
Georgia, who was convicted of felony Medicaid fraud. Based on her conviction, the

Inspector General (I.G.
Medicare, Medicaid, a

.) has excluded her for ten years from participation in the
nd all federal health care programs, as authorized by section

1128(a)(1) of the Social Security Act (Act). Petitioner now challenges the exclusion. For

the reasons discussed
ten-year exclusion fal

I. Background

Petitioner Wright own
Service, through whic!

below, I find that the I.G. properly excluded Petitioner and that the
s within a reasonable range.

ed and operated S.L.C. Professional Consultations and Referral
she provided speech language pathology services to children,

many of whom received treatment under the state’s Medicaid program. I.G. Ex. 3 at 2-3.

Following a jury trial,

she was convicted of submitting false claims to Medicaid and to

managed care organizations that serve Medicaid recipients. I.G. Ex. 2; I.G. Ex. 3 at 3.

The state court entered judgment against her on February 9, 2012. I.G. Ex. 2; P. Br. at 1.
In a letter dated November 30, 2012, the I.G. notified Petitioner that she was excluded
from participation in Medicare, Medicaid, and all federal health care programs for a
period of ten years, because she had been convicted of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. The letter
explained that section 1128(a)(1) of the Act authorizes the exclusion. LG. Ex. 1.
Petitioner requested review, and the matter is before me for resolution.

Each party submitted an initial brief (1G. Br.; P. Br.). The I.G. submitted three exhibits
(LG. Exs. 1-3) and Petitioner submitted three exhibits (P. Exs. 1-3). The I.G. submitted a
reply brief (I.G. Reply). In the absence of an objection, I admit into evidence LG. Exs.
1-3 and P. Exs. 1-3.

IL. Issues

The issues before me are: 1) whether Petitioner was convicted of a criminal offense
related to the delivery of an item or service under Medicare or a state health care program
within the meaning of section 1128(a)(1), thus providing a basis for excluding her from
program participation; and 2) if so, whether the length of the exclusion (ten years) is
reasonable.

III. Discussion

A, Petitioner must be excluded from program participation,
because she was convicted of a criminal offense related to
the delivery of an item or service under Medicare or a state
health care Program within the meaning of section
1128(a)(1).

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a). The term “state health care program” includes a
state’s Medicaid program. Act § 1128(h)(1). Because Petitioner Wright was indicted
and convicted of presenting fraudulent claims to Medicaid, she obviously committed an
offense related to the delivery of items or services under a state health care program and
must be excluded from program participation. I.G. Exs. 2, 3.

Petitioner nevertheless argues that she is not subject to exclusion because her conviction
is “under review” before various tribunals. In Petitioner’s view, the I.G. may exclude her

' My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.
only if her underlying conviction is not reviewable and only if she “may not collaterally
attack the conviction in . . . her exclusion appeal.” P. Br. at 2. Petitioner misunderstands
the statute and regulations. Hers is a “conviction” within the meaning of section 1128,
which specifically provides that “an individual or entity is considered to have been
“convicted” when a court has entered a judgment of conviction “regardless of whether
there is an appeal pending... .” Act § 1128(i)(1). Further, the regulations explicitly
preclude any collateral attack on an underlying conviction.

When the exclusion is based on the existence of a criminal
conviction .. . where the facts were adjudicated and a final
decision was made, the basis for the underlying conviction . .
. is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR1572 (2007).

Thus, Petitioner was convicted of a program-related crime and must be excluded for at
least five years. I now consider whether the length of her exclusion, beyond five years,
falls within a reasonable range.

B. Based on the aggravating factors present in this case, the
ten-year exclusion falls within a reasonable range.

An exclusion under section 1128(a)(1) must be for a minimum period of five years.

Act, § 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulation may not be used to decide whether an exclusion of a
particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are
three relied on by the LG. in determining the length of Petitioner’s exclusion: 1) the acts
resulting in the conviction, or similar acts, resulted in a financial loss to Medicare and
state health care programs of $5,000 or more; 2) the acts that resulted in the conviction,
or similar acts, were committed over a period of one year or more; and 3) the sentence
imposed by the court included incarceration. 42 C.F.R. § 1001.102(b). The presence of
an aggravating factor or factors not offset by any mitigating factor or factors justifies
lengthening the mandatory period of exclusion.
Program financial loss. Petitioners’ actions resulted in program financial losses more
than ten times greater than the $5,000 threshold for aggravation. The court ordered her to
pay $59,570.25 in restitution to the state Medicaid program. IG. Ex. 3. Restitution has
long been considered a reasonable measure of program losses. Jason Hollady, M.D.,
DAB No. 1855 (2002). Because the financial losses were significantly in excess of the
threshold amount for aggravation, the I.G. may justifiably increase significantly
Petitioner’s period of exclusion. See Jeremy Robinson, DAB No. 1905 (2004); Donald
A. Burstein, PhD., DAB No. 1865 (2003).

Duration of crime (42 C.F.R. § 1001.102(b)(2)). Petitioner was convicted of criminal
acts that were committed over a period of approximately eighteen months, beginning “on
or about June 6, 2008 and continuing through on or about January 25, 2010.” I.G. Ex. 3 at
2.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The sentence imposed by the criminal court
included a substantial prison sentence — ten years, although she is required to serve four
years, followed by six years probation, provided she meets certain conditions. I.G. Ex. 2.
See Jason Hollady, M.D., DAB No. 1855 at 12 (2002) (characterizing a nine-month
incarceration as “relatively substantial”); Jeremy Robinson, DAB No. 1905 (2004).

C. No mitigating factors justify decreasing the period of
exclusion.

The regulations consider mitigating just three factors: 1) a petitioner was convicted of
three or fewer misdemeanor offenses and the resulting financial loss to the program was
less than $1,500; 2) the record in the criminal proceedings demonstrates that a petitioner
had a mental, physical, or emotional condition that reduced his culpability; and 3) a
petitioner’s cooperation with federal or state officials resulted in others being convicted
or excluded, or additional cases being investigated, or a civil money penalty being
imposed. 42 C.F.R. § 1001.102(c). Characterizing a mitigating factor as “‘in the nature
of an affirmative defense,” the Departmental Appeals Board has ruled that Petitioner has
the burden of proving any mitigating factor by a preponderance of the evidence. Barry
D. Garfinkel, M.D., DAB No. 1572 at 8 (1996).

Obviously, because Petitioner was convicted of a felony that involved program financial
losses many times greater than $1,500, the first factor does not apply here. Nor does
Petitioner claim any mental, physical, or emotional condition that reduced her culpability.
She does not allege that she cooperated with government officials.

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Joann Fletcher Cash, DAB No. 1725 at 7
(2000), citing 57 Fed. Reg. 3298, 3321 (1992). In this case, Petitioner’s crime
demonstrates that she presents significant risks to the integrity of health care programs.
She engaged in illegal conduct that cost the Medicaid program a significant amount of
money. Her criminal conduct lasted more than a year, and resulted in a significant prison
sentence. No mitigating factors offset the aggravating factors. I therefore find that the
ten-year exclusion falls within a reasonable range.

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain as reasonable
the period of exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

